ADVISORY ACTION

Terminal Disclaimer
The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/341,587 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	The previous provisional rejection of claims 1 and 3-10, on the ground of nonstatutory double patenting over claims 1-9 of copending application no. 16/341,587 in view of US 2003/0232964 is withdrawn in light of the above terminal disclaimer filed 02/08/2021.
	The previous rejections of claims 7-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments.

Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
On page 8-11, the Applicant argues that because Akatsuka teaches an active hydrogen with respect to the epoxy group of 0.25-0.7, the epoxy resin formed from the combination of Akatsuka and Yoshida would result in an epoxy resin of more than 50 mass% of formula (I) as 
    PNG
    media_image1.png
    91
    320
    media_image1.png
    Greyscale
, with 1 monomer of 
    PNG
    media_image2.png
    74
    179
    media_image2.png
    Greyscale
as 0.25 would result in a composition.
 
    PNG
    media_image3.png
    294
    664
    media_image3.png
    Greyscale
which the Applicant argues is greater than 50 mass%. This is not persuasive because the above arguments are theoretical and do not represent actual evidence. As shown by the Applicant’s example synthesis of resin 1, to measure the actual content of the dimeric compound and the content of the epoxy monomer is from readings of a UV spectrum detector and by measuring the peaks as cited in para 84 of the Applicant’s specification. 
The above arguments are also unpersuasive because Applicant’s own specification states that the Applicant cites in their examples that the epoxy resin composition is obtained by reacting the (4-{4-(2,3-epoxypropoxy(phenyl}cyclohexyl-(4-(2,3-epoxypropoxy) benzoate with 
For the above reasons, the Applicant’s arguments are found to be unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HA S NGUYEN/             Examiner, Art Unit 1766                                                                                                                                                                                           

/RACHEL KAHN/             Primary Examiner, Art Unit 1766